           Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 1 of 9




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1989V
                                          UNPUBLISHED


    DOREEN CLOUSER,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: February 18, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)
                         Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.


                                DECISION ON JOINT STIPULATION1

       On December 20, 2017, Doreen Clouser filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (GBS) as a
result of an influenza (“flu”) vaccine administered on November 2, 2016. Petition at 1;
Stipulation, filed on February 17, 2021, at ¶¶ 2, 4. Petitioner further alleges she received
the vaccine in the United States, that she experienced the residual effects of her injury
for more than six months, and that there has been no prior award or settlement of a civil
action for damages as a result of her alleged condition. Petition at 1, 3-4; Stipulation at
¶¶ 3-5. “Respondent denies that the vaccine caused petitioner to suffer from GBS,
Chronic Inflammatory Polyneuropathy (“CIDP”), or any other injury or her current
condition.” Stipulation at ¶ 6.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 2 of 9



       Nevertheless, on February 17, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum of $196,301.01, which amount represents compensation for
           first year life care expenses, pain and suffering, and past unreimbursable
           expenses in the form of a check payable to Petitioner; and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the joint stipulation, paid to the life insurance company
           from which the annuity will be purchased.

Stipulation at ¶ 8. These amounts represent compensation for all items of damages that
would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 3 of 9
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 4 of 9
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 5 of 9
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 6 of 9
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 7 of 9
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 8 of 9
Case 1:17-vv-01989-UNJ Document 69 Filed 03/22/21 Page 9 of 9
